                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:20-CR-00263-RJC-DCK
 USA,                                     )
                                          )
                Plaintiff,                )
                                          )
    v.                                    )        ORDER
                                          )
 DOMINIQUE CROWDER (2),                   )
                                          )
                Defendant.                )
                                          )

         THIS MATTER is before the Court upon the defendant’s Motion to Dismiss

Count Three, (Doc. No. 33), which the government does not oppose, (Doc. No. 40).

For the reasons stated in the motion, the Court finds good cause to grant the

requested relief.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

33), is GRANTED and Count Three of the Indictment, (Doc. No. 1), as to this

defendant is DISMISSED without prejudice.

 Signed: March 29, 2021




         Case 3:20-cr-00263-RJC-DCK Document 44 Filed 03/29/21 Page 1 of 1
